Morton, J.
We think that the rulings were right. The evidence. which was offered tended to vary or contradict the written agreement, and was, therefore, rightly excluded. The release stated that the considerations recited were the “ sole consideration.” Evidence of a consideration in addition to those contained in the release would have tended directly to contradict the express written agreement that the considerations named were the “ sole consideration.” The cases on which the plaintiff relies, as deciding that an additional consideration or a separate and independent agreement supported by the same consideration as the written contract may be shown, do not apply. In those cases the contract did not appear to have been intended, as this was, as a complete statement of the whole agreement.
It also may well be doubted whether there was any evidence warranting a finding that Pierce was the agent of the defendant. But it is not necessary to pass upon that question.

Exceptions overruled.